Broyles, C. J.
This was an action for damages against the director-general of railroads. The petition contained two counts. The trial court sustained general demurrers to each count and dismissed the case. This judgment was affirmed by this court. Dunbar v. Hines, 25 Ga. App. 675 (104 S. E. 574). Upon certiorari the Supreme Court reversed the judgment of this court as to the ruling that the first count of the petition did not set forth a cause of action, and affirmed it as to the ruling that the second count did not set forth a cause of action. The Supreme Court directed also that leave be given to the plaintiff so to amend the second count as to show that he did not know of the defect and danger in the engine-house referred to in that count. See the full opinion of the Supreme Court (152 Ga. 865, 111 S. E. 396). Accordingly, the judgment formerly rendered by this court is vacated, and the judgment of the trial court, sustaining the general demurrer to the first count of the petition, is reversed, and its judgment sustaining the general demurrer to the second count is affirmed, with direction that leave be given the plaintiff to amend that count in accordance with the mandate of the Supreme Court.

Judgment reversed in part, and affirmed in part, with direction.


Luke and Bloodworth, JJ., concur.